COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         Walter Nelson v. The State of Texas

Appellate case number:       01-18-00714-CR

Trial court case number:     1484407

Trial court:                 232nd District Court of Harris County

        Appellant’s court-appointed counsel, Richard K. Oliver, filed a motion to withdraw
and appellate brief concluding that the above-referenced appeal is frivolous. See Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). On August 23, 2019,
appellant, acting pro se, filed a request for trial transcripts and all related documents from
his appellate attorney, stating that he was only recently notified by his counsel of the motion
to withdraw, and he is requesting access to a copy of the records to prepare a pro se Anders
brief response. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
        Accordingly, the Court construes appellant’s request as a motion requesting the
record and a motion for an extension request to file a pro se response, grants appellant’s
motion requesting the record and orders the district clerk, no later than 10 days from the
date of this order, to provide a copy of the clerk’s and reporter’s records to the pro se
appellant. The trial court clerk shall further certify to this Court, within 15 days of the date
of this order, the date upon which delivery of the records to the appellant is made.
       Finally, the Court grants appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.

      It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes__
                    Acting individually     Acting for the Court
Date: _August 29, 2019__